                          2:19-cv-02846-DSF-AGR Document 14 Filed 07l3L19 Page 1 of 12 Page ID #:97


                      1   SANDRA C.IVIUNOZ Bar No. 190404
                          cor~LAW OFFICES O~` SAl'~TL~RA C. MUNOZ
                     2    A PROFESSIONAL LAW CORPORATION
                          542' E.
                     3    Los Angeles   C 9U~22
                                  BeverlyA
                          T+~lephone: ~23.720.94tf4
                     4    Fax No.:323.720:9490
                     5    Atto~~r~n~e~ys for Pl~.intiff
                          A~r~ANDA SI GN
                     6
                     7KARA L. JASSY,Bar ATo. 19$846
                      kj_Ssy~a littler.com
                   8 JE STICA S. K,ANG,Bar No.2732 1
                       kan ~ittler.com
                   9 ~IT~~~R MENDELSQN,p.C.
                      633 West 5th Street                               DOTE GF~A"~~~S M~DEBY THE CQi~RT
                  10 63rd Floor
                      Los Angeles CA 90071
                  11 Telephone: X13.443.4300
                      Fa~c No.: 213.443.4299
                  12'
                      Attorne~ ys~ f~or Defendants
                 13 WAL-MART STORES,INC. AND WAL-
                      MARTASSOCIATES,INC.
                 14
                                                  LT1vITED STATES DISTRICT COURT
                 15
                                                CENTRAL DISTRICT OF CALIFORNIA
                 16
                                                         Cii~~•~111 ~:~ ~ / _~C~~i
                 17
                      AMANDA SIMON,                                   Case No.2:19-cv-02846-DSF-AGR
                 18
                                          Plaintiff,                  LOS ANGELES COUNTY SUPERIOR
                 19                                                   COURT CASE NO: 19STCV08512
                             v.
                 20
                      WAL-MART STORES INC. a                          STIPULATED AND i~R                    ~
                 21 Delaware Corporation, ~VVAL-~VIART CONFIDENTIALITY ORDER
                      ASSOCIATES,INC. a Delaware
                 22 Corporation and DOSS 1
                      THROUGH'10, inclusive,                               tr~~~E C~E~~l~mS h6A~E B~ THE CCu~tT
                 23
                                          Defendants.
                 24                                                   Complaint Filed: March 12, 2019
                 25
                 26
                 27
                 28 II
LITTLER MENDELSON, P.C.
    87]W1Y SIII Slrnl
       !  ]r0 Fbor
   La llnp~l~~. CA W071
       117.113.1300
                                          STIPULATED AND                 ONFIDENTIALITY ORDER
                          2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 2 of 12 Page ID #:98



                      1                            i_e_ ._ 1   1 ~'11               t i_1

                      2
                      3         The parties have agreed to and have submitted to the Court, and for good cause
                     4    shown the Court hereby enters, the following Confidentiality Order:
                     5          1.     This Co~dentiality Order shall ,govern the disclosure of materials
                     6    designated as Confidential Material in this litigarion. Confidential Material, as used in
                     7    this Order, shs~ll refer to azty document or item designated as Confidential or Highly
                     8    Confidential —Attorneys' Eyes Only, including but not lirnit~d to, documents.or items
                     9    produced during discovery, all copies th~re+~f, and the in~grmation contained in such
                   10     material.
                   11           2.     Canfide~#ial M~.t~rial, as used in this Order, consists of the foltowYng
                   12     materials and categories of ma#eria~s:
                   13                  a.    Materials relating to any privileged, confidential, or nonpublic
                   14                        information, including, but not limited to, trade secrets,
                   15                        research, design, development, financial, technical, marketing,
                   16                        planning, personal, or commercial information, as such terms
                   17                        aze used in the Federal Rules of Civil Procedure and any
                  18                         applicable case law interpreting Rule 26(c)(1)(G), contracts;
                  19                         proprietary information; vendor agreements; personnel files;
                  20                         claim litigation information; or certain policies and procedures.
                  21                  b.     Materials containing corporate trade secrets, nonpublic research
                 22                          and development data, pricing formulas, inventory management
                 23                          programs, confidential business information not generally
                 24                          known to the general public, and customer-related Protected
                 25                          Data. are considered Highly Confidential Material and shall be
                 26                          deemed "ATTORNEYS'EYES ONLY".
                 27
                 28 II
LITTLER MENDELSON, P.C.
     e73 w.x sm suN~
         03rd Fbor
                                                                    2
    LW Anp~ln, CA 80071
        717.III.~300
                                       STIPULATED AND [~             D]CONFIDENTIALITY ORDER
                          2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 3 of 12 Page ID #:99



                     1                 c.     Protected I?ata shall refer to any information that a party
                    2                         believes in good faith to be subject to federal, state or foreign
                    3                         data protection laws or other privacy obligations. Examples of
                    4                         such data protection laws include but are not limited to The
                    5                         Crramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. (financial
                    6                         information); and, The Health Insurance Portability and
                    7                         Accountability Aet and the regulations thereunder,45 CFR Part
                    8                         160 and Subparts A and E of Part 164 (medical information).
                    9                         Certain Proteet~d 17~ata may compel alternative ar add3tionai
                  10                          protections beyond those afforded Highly. Confidential
                  11                          Material, in which event the parties sha11 meet and confer ri
                  12                          good faith, and, if unsuccessfixl, shall move the Court for
                  13                          appropriate relief.
                 14             3.     If any party seeks to designate additional documents or categories of
                  15      documents produced by any other party as Confidential Material, it will be the burden
                  16      of the party seeking protected status to move for a Court Order designating the ~
                 17       materials as confidential after the parties confer.
                 18             4.     The parties agree that such Confidential Material as described in
                 19       paragraph 2 should be given the protection of an order of this Court to prevent injury
                20        through disclosure to persons other than those persons involved in the prosecution or
                21        defense ofthis litigation.
                22              5.     To designate information as confidential, the producing party shall mark
                23        Confidential Material with the legend "CONFIDENTIAL — SUBJECT TO
                24 ~ PROTECTIVE ORDER" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
                25        ONLY —SUBJECT TO PROTECTIVE ORDER" and shall submit confidential
                26        discovery, such as answers to interrogatories or answers to requests for admissions, in
                27        a separate document stamped with the appropriate legend. The Receiving Party may
                28 II
LITTLER MENDELSON, P.C.
    837 Wen Slh Sl~~al
        E3M Floor
                                                                     3
   Lw Anp~N~, t~ Y0071
       I77.~~3.p00
                                       STIPULATED AND [i~'i~9PAS~D] CONFIDENTIALITY ORDER
                      C    2:19-cv-02846-DSF-AGR Document 14 Filed 07/3L19 Page 4 of 12 Page ID #:100



                       1   make copies of Confidential Material and such copies sh~.11 become subject to the
                      2    same protections as the Confidential Material from which those copies were made.
                       3               a.    Information on a disk or other electronic format may be designated
                      4                      confidential by marking the storage medium itself with the legend
                      5                      "CONFIDENTIAL — SUBJECT TO COATFIDENTZALITY
                      6                      ORDER" or "HIGHLY CONFIDENTIAL — ATTORNEYS'
                      7                      EYES ONLY —SUBJECT TO COi~]~FIDENTIALITY ORDER."
                      8                      The Receiving Party shall mark any hard-copy printouts and the..
                      9                      stora~~ medium of any permissible copies of such electxonic
                      10                     matecrial with the corresponding legend contained on the o~ig real
                      11                     and such copies sh~il become subject to the same protections, as
                      12                     the Confidential Material from which those copies. were made.
                      13               b.    Information disclosed at any deposition of a party taken in this
                      14                     action may be designated by the party as confidential by indicating
                      15                     on the record at the deposition that the information is confidential
                      16                     and subject to the provisions ofthis Order. Alternatively, the party i
                      17                     may designate information disclosed at the deposition as
                      18                     confidential by notifying the court reporter and other parties in
                  19                         writing, within fifteen (15) business days of receipt of the
                 20                          transcript, of the specific pages and lines of the transcript which
                  21                         are designated as confidential. The parties may agree to a
                 22                          reasonable extension ofthe 15-business-day period for designation.
                 23                          Designations of transcripts will apply to audio, video, or other
                 24                          recordings of the testimony. During such 15-business-day period,
                 25                         the entire transcript shall receive confidential treatment. Upon such
                 26                         designation, the court reporter and each party shall affix the
                 27                         "CONFIDENTIAL — SUBJECT TO CONFIDENTIALITY
                 28                         ORDER" or "HIGHLY CONFIDENTIAL — ATTORNEYS'
LITTLER MENDELSON, P.C.                                            A
      e73 w.n sm sv«~                                              Y
          eam cmo~
    ~o. ~oa•i... c~ oom~
       313.113.1]00
                                       STIPULATED AND         P9S~H~~ONFIDENTIALITY ORDER
                   C      2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 5 of 12 Page ID #:101



                      1                       EYES ONLY —SUBJECT TO CONFIDENTIALITY ORDER""
                      2                       legend to the designated pages and segregate them as appropriate.
                      3                c.     Copies of material described in paragraph 2 above, or incorporated
                     4                        into paragraph 2 by Court Order, and which were produced
                     5                        without the designation of "CONFIDENTIAL —SUBJECT TO
                     6                        CONFIIIENTIALITY ORDER" or "HIGHLY C4NFIDENTTAL
                     7                        —    ATTORNE'YS'          EYES     ONLY      ~     SUBJECT       TO
                     8                        CONFIDENTIALITY ORDER" may be so designated Inter if the
                     9                       Prcadu~ ng Party failed to mike such des~gn~ic~n at tlae time of
                   10                         prc~ductivn through inadvertence or error. If such information his
                   11                        b+~en disclosed tt~ 'persons not qualified pursuant to par~~ra~h
                   12                        below, the party who disclosed such information shall take
                   13                        reasonable efforts to retrieve previously. disclosed Confidential
                  14                         Material and advise such persons that the material is Confidential.
                  15            6.     Pursuant to Federal Rule of Evidence 502(d), disclosure (including
                  16      production) of information that a party or non-party later claims should not have been
                  17      disclosed because of a privilege, including, but not limited to, the attorney-client '
                  18      privilege or work product doctrine ("Privileged Information"), shall not constitute a
                  19      waiver of, or estoppel to, any claim of attorney-client privilege, attorney work
                 20       product, or other ground for withholding production as to which the Producing Party
                 21       would be entitled in the litigation or any other federal or state proceeding. Pursuant to
                 22       Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule ofEvidence 502(e), the
                 23       Receiving Party hereby agrees to return, sequester, or destroy any Privileged
                 24       Information disclosed or produced by the Producing Party upon request. If the
                 25       Receiving Party reasonably believes that Privileged Information has been
                 26       inadvertently disclosed or produced to it, it shall promptly notify the Producing Party
                 27       and sequester such information until instructions as to disposition are received. The
                 28       failure of any party to provide notice or instructions under this Paragraph shall not
LITTLER MENDELSON, P.C.                                             C
     e3a w.n mn s~m~                                                J
         e9ra Fwor
   Les ~np~h~, CA 80077
        717.N3.~300
                                       STIPiJLATED AND                  CONFIDENTIALITY ORDER
                          2:19-cv-02846-DSF-AGR Document 14 Filed 07/3L19 Page 6 of 12 Page ID #:102



                     1    constitute a waiver of, or estoppel to, any claim of attorney-client privilege, attorney
                     2    work product, or other ground for withholding production as to which the Producing
                     3    Party would be entitled in the litigation or any other federal or state proceeding. This
                    4     provision is designed to foreclose any arguments that by.making such production, the
                     5    production of Confidential Materials sulaject to a legally recognized claim of privilege, '~
                    6     including without limitation the attorney-client privilege, work-product doctrine, or
                    7     other applicable privilege:
                    8                  (a)    was nit inadvertent by the Producing Party;
                    9                  (b)    that the Fr+~ucing Party did not take reasonable steps to
                  10                          prevent the d sclasu~e ofgriv ~eged Docents;
                  11                   (c)    that the F~oducing Pariy cfiid not take reasonable or timely
                  12                          steps to rectify such Disclosure; and/or
                  13                   (d)    that such Disclosure acts as a waiver of applicable
                  14                          privileges    or    protections   associated    with   such
                  15                          Documents.
                  16            This provision shall be interpreted to provide the m~imum protection allowed
                  17      by Federal Ruie ofEvidence(FRE)502 and shall be enforceable and granted full faith
                 18       and credit in all other state and federal proceedings by 28 U.S. Code § 1738.
                    9                                                ,
                 20 -a~-~verl                              Nothing contained herein is intended to or sha11 serve to
                 21       limit a Party's right to conduct a review of documents, ESI or information (including
                 22       metadata) for relevance, responsiveness and/or segregation of privileged and/or
                 23       protected information before production.
                24              7.     Any Confidential Material and the information contained therein sha11 be
                25        disclosed only to the Court, its staff, and counsel of record, and also shall be disclosed
                26        on a need-to-know basis only to the parties, counsel's staff personnel, employees of a
                27        party to whom disclosure is necessary in connection with the preparation for and trial
                28        of this action, and any witnesses in the case (including consulting and testifying
LITTLER MENDELSON, P.C.                                              L
     eAt w•n sm sv«i                                                 V
         e3m Fme,
   Lw Anpeb~, CA 10071
       t13.N7./300
                                       STIPULATED AND                    ]CONFIDENTIALITY ORDER
                          2:19-cv-02846-DSF-AGR Document 14 Filed 07/3L19 Page 7 of 12 Page ID #:103



                      1   experts) as may from time to time reasonably be necessary in prosecution or defense
                      2   of this action. •Qualified recipients of materials mazked "ATTORNEYS' EYES
                      3   ONLY" shall include only the following: In-house counsel and law firms for each
                      4   party and the secretarial, clerical and parale~;a1 staff of each. Confidential Material
                      5   shall not be disclosed to any outside experts or consultants who are current or former
                     6    employees or current or former consultants of a direct competitor of any patty named
                      7   in the litigation. Counsel shall advise all persons to whom Confidential Material is
                     8    disclosed pursuant to this Order of the existence of this Order, and shall provide all
                     9    such persons (other tha~i the Court ar~d its staff wi#3 a copy of this Qrd~rr. Counsel
                     10   also Khali require all persons, except the Court, its std,the parties, counsel of record
                     11 ' and counsel's staff personnel, to execute the A.~itiav f attached as ~~1i~t A,Briar t~
                     12   the disclosure of Confidential Material. It sha11 be the obligation of counsel, upon
                     13   learning of any breach or threatened breach ofthis Confidentiality Order, to promptly
                     14   notify counsel for the Producing Party of such breach or threatened breach. Counsel
                     15   shall not otherwise offer or permit disclosure of any Confidential Material, its
                     16   contents, or any portion or summary thereof. Disputes concerning the confidential
                     17   nature of such materials sha11 be resolved by the Court upon motion prior to
                     18   dissemination of any Confidential Material.
                     19         8.    Persons having knowledge of Confidential Material and information due
                 20       to their participation in the conduct of this litigation shall use such knowledge and
                 21       information for that purpose only and only as permitted herein, and shall not disclose
                22        such Confidential Material, their contents or any portion or summary thereof to any
                23        persons) not involved in the conduct ofthis litigation. If any person having access to
                24        the Confidential Material herein shall violate this Order, he/she may be subject to
                25        sanctions by the Court.
                26
                27
                28 II
LITTLER MENDELSON, P.C.
     e~~ w.n sro sv«i
         cam Fioo~
                                                                   7
    ~w eoa.u.. ce eoo~i
       119.M3.IJ00
                                       STIPULATED AND                   ONFIDENTIALITY ORDER
                          2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 8 of 12 Page ID #:104



                     1           9.    The provisions of this Confidentiality Order shall not affect, and this
                     2    Order does not limit, the use or admissibility of Confidential Material(or references to
                     3    that material) as evidence at trial, or during a hearing or similar proceeding in this
                    4     action or as part of the record on appeal, provided that either party may seek an
                    5     appropriate Court Order to protect Confidential Material.
                    6           10.    Nothing in this Confidentiality Order shall be deemed to preclude any
                    7     party or interested member of the public from seeking aand
                                                                                   ~ obtaining, on an
                         '~, appropriate showing, a modification ofthis Order including additional protection with
                    9     aspect to cvnfiden~tiality of material or the removal of a confidential designation.
                  10      Should:counsel or an i~ter~ted member ofthe public d s ree v~it~ any designation of
                  11      material as confidential, he or she fist shall attempt to resolve such dispute with the
                  12      parties' counsel and,: if unsuccessful, apply to the Court for a determination as to
                  13      whether the material or information should remain designated as Confidential
                  14      Material. Pending resolution of any challenges, the material at issue shall continue to
                  15      be treated as Confidential Material until ordered otherwise by the Court.
                  16             11.   The restrictions set forth in any of the preceding paragraphs shall not
                  17      apply to information or material that was, is or becomes public knowledge in a
                 18       manner other than by violation ofthis Order.
                 19              12.   Without written permission from the Producing Party or court order
                 20       secured after appropriate notice to all interested persons, a Party may not file in the
                 21       public record in this action any Confidential Material. A Party that seeks to file under
                22        seal any Confidential Material must comply with Central District of California L.R.
                 23       79-5. Confidential Material may only be filed under seal in a manner prescribed by the
                24        Court for such filings.
                25              13.    In the event Confidential Materials or portions oftranscripts are sealed as
                26        confidential by the Court as described in paragraph 12 above, they shall be filed in an
                27        envelope bearing the following designation when deposited:
                28 I
LITTLER MENDELSON, P.C.
     e~ w.n sm sa..i
        B7rG Floor
                                                                   8
   Lw ~npaln, CA Y0071
       113_~~3.~300
                                       STIPULATED AND                  CONFIDENTIALITY ORDER
                          2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 9 of 12 Page ID #:105



                      l                                     CONFIDENTIAL
                      2                IN ACCORDANCE WITH Tim CONFIDENTIALITY
                      3                ORDER Qk' THE COURT, THE CONTENTS OF THIS
                                       ENVELOPE SHALL BE TREATED AS CONFIDENTIAL
                     4                 AND MUST NOT $E SHOWN TO A PERSON OTHER
                      5                THAN THE COURT, ATTORNEYS IN THIS CASE, OR
                                       TO PERSONS ASSISTIl~TG THOSE ATTORNEYS.
                     6
                     7           14.   This Order shall continue to be binding throughout and after the.
                     8    conclusion of this litigation, including all. appals. Within thirty (30) days of
                     9    settlement or final adjudication, i~cludin~g the e iraMon or exhaustion of all rights to
                   10     appeal or petitions far extraordinary writs, e~h Party► to ~rrho     "Confidential" or
                   11     "Highly Confidential— A.ttorneys' .Eyes Qnly" rna~eeriaTs were prr~duc~d s Il, without.:
                   12     further request or direction.from the Producing Party, promptly destroy all documents,
                   13     items or data received includia~, but not limited to, copies or summaries thereof, in
                   14     the possession or control of any expert or employee. The Receiving Party shall submit
                   15     a written certification to the Producing Party by the 30-day deadline that (1) confirms
                   16     the destruction/deletion of all Confidential Material, including any copies of
                   17     Confidential Materials provided to persons required to execute Exhibit A (davit),
                  18      and (2) affirms the Receiving Party has not retained any copies, abstracts,
                  19      compilations, summaries or any other format reproducing or capturing any of the
                  20      Confidential Material. Notwithstanding this provision, counsel is entitled to retain any
                  21      attorney work product.
                 22             15.    If any person receiving documents covered by this Order is served with a
                 23       subpoena, order, interrogatory, or document or civil investigative demand
                 24       (collectively, a "Demand") issued in any other action, investigation, or proceeding,
                 25       and such Demand seeks material that was produced or designated as Confidential
                 26       Material by someone other than the Receiving Party, the Receiving Party shall give
                 27       prompt written notice by hand or electronic transmission within five (5) business days
                 28 II
LITTLER MENDELSON, P.C.
     033 W~tl Std 51n~1
         E9rE Floor
    LW Anp~h~, CA YWit
        213.113.~~00
                                       STIPULATED AND                 ]CONFIDENTIALITY ORDER
                          ~ 2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 10 of 12 Page ID #:106



                     1     of receipt of such Demand to the party or non-party who produced or designated the
                    2      material as Confidential Material, and shall object to the production of such materials
                    3      on the grounds ofthe existence ofthis order. The burden ofopposing the enforcement
                    4      of the Demand shall fall upon the .party or non-party who produced or designated the
                    5      material as Confidential Material. Unless the party or non-party who produced or
                    6      designated the Confidential Ma~#erial obtains an order directing that the Demand not be
                    7      complied with, and serves such order upon the Receiving Party prior to production
                    8      pursuant to the Demand,the Receiving Party sh~l be permitted to produce documents
                    9      responsive to the Demand on the Demand response da#e, provided sufficient notice of
                  lfl      the Demend is provided..Compliancy by the Reeei~irt~ Party with any order directing..
                  11       production pursuant to the Demaa~i of any Confidential Mate~i~t1 shall not constitute a
                  12       violation ofthis Order. Nothing; in this Order shall b~ construed as authorizing a party
                  13       to disobey a lawful subpoena issued in another action.
                  14             16.   In the event additional parties join or intervene in this litigation, the
                 15        newly joined party(ies) shall not have access to Confidential Material until its/their
                 16       counsel has executed and, at the request of any party, filed with the Court the
                  17       agreement ofsuch party(ies) and such counsel to be fully bound by this Order.
                 18              17.   The parties agree that nothing in this Order sha11 be deemed to limit the
                 19       extent to which counsel for the parties may advise or represent their respective clients,
                 20       conduct discovery, prepare for trial, present proof at trial, including any document I
                21        herein, or oppose the production or admissibility of any information or documents
                22        which have been requested.
                23
                24
                25
                26
                27
                28 I
LITTLER MENDELSON, P.C.
     eaa w..~ sm su•.~
         cam visor
                                                                    10
   Lot Mp~Na. GA Y0077
        477.N7.1]00
                                        STIPULATED AND[                  CONFIDENTIALITY ORDER
                          ~ 2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 11 of 12 Page ID #:107



                      1             18.   This Order shall remain in full force and effect until such time as it is
                     2 ~~ modified, amended or rescinded by the Court.
                     3
                     4                                             Respectfully stipulated to and submitted by,
                           Dated: July 30,2019
                     5
                     6                                              ls/ andra        u~oz
                     7                                              LAW OFFICES OF SANDRA C. MUNOZ
                                                                    Attorne s for Plaintiff
                     8                                              A►~      A SIMON
                     9     Dated: July 30, 2019
                   10
                                                                    ll
                   11                                                  JessicuJ~&
                                                                    JESSICA S. I~ANCs
                   12                                               LITTLER MENDELS4N, P.C.
                                                                    Attorneys for Defendants
                   13                                               WAL-MA~tT ASSOCIATES, INC., WAL-
                                                                    MART STORES, INC.
                   14
                  15
                          Iam the ECF User whose identification and password are being used to file this
                  16
                           Stipulation. In compliance with Local Rule 5-4.3.4(a)(2)(i),Ihereby attest that all
                  17
                           other signatory concurred in this filing and has authorized the filing.
                  18
                  19
                          is/Jessica S. Kant_
                 20
                 21
                          IT IS SO ORDERED.
                 22
                 23
                 24        Dated:         u4~" 1       20 I~       UU.(,,
                 25                                               HONORABLE           ICIA G. RO     NBERG
                 26
                 27
                 28 II
LITTLER MENDELSON, P.C.
      e3a w.n em su..~                                               11
          eua Fber
   los Anp~b~. CA Y0071
        713.117.1]00
                                          STIPULATED AND                  CONFIDENTIALITY ORDER
                          2:19-cv-02846-DSF-AGR Document 14 Filed 07/31/19 Page 12 of 12 Page ID #:108



                     1                                         AFFIDA~~I1'
                    2            1. My name is                          . I live at
                     3    I   am    working     on   behalf (or    at     the   direction   and   engagement) of
                    4
                    5           2. I am aware that a Confidentiality Order has bcen entered in the matter
                    6                                           pending in the                                   ,
                    7     and a copy thereof has been given to me, and I have .read and understand -the
                    8     provisions ofsaxne.
                    9           3. Y acknowledge that documents and information designated as confidential
                  10      pursuant to such confidentiality Order ("Confidenti~111~Iaterials") are being disclosed
                  11      to me only upon the'condition that ~ agree to be subject to the jurisdiction ofthis Court
                  12      and to that CC)rder.
                                         r     I hereby agree to abide by such Order, subject to all penatt es
                  13      prescribed therein, including contempt of Court, for disobedience of said Order. I
                  14      promise that the documents and information given confidential treatment under the '.
                  15      Confidentiality Order entered in this case will be used by me only to assist counsel for
                  16      the parties in preparing for litigation of the above-captioned matters. I understand that
                  17      any use of such Confidenti~ Material in any manner contrary to the provisions of the
                  18      Confidentiality Order      subject me to the sanctions ofthis Court for contempt.
                 19             4. I sha11 not disclose nor permit to be reviewed or copied said Confidential
                 20       Materials, or any information derived from, by any person other than the parties and
                 21       counsel for the parties or members oftheir staff.
                 22
                 23 ~:MM~~~                               20

                24
                25
                26                                             EXHIBIT A
                27
                28
LITTLER MENDELSON, P.C.
     e73 win Sm 8ine1
         e~~e Fmo.
                                                                   12
   La Aip~Na. GA D0071
       R13A13.1]00
                                       STIPULATED AND [~O~P'~~EDfi"CONFIDENTIALITY ORDER
